Citation Nr: 1518037	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for gastritis, to include as secondary to service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board remanded the claim for further development in February 2014, to include the issue of service connection for sinusitis.  However, the RO subsequently granted service connection for sinusitis in a June 2014 rating decision, which constitutes a full grant of benefits.  Consequently, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

Regarding the remaining two service connection claims, the Board remanded the issues in February 2014 in order to send notice to the Veteran regarding the establishment of service connection on a secondary basis, obtain updated VA treatment records, schedule appropriate VA examinations, and obtain VA opinions regarding service connection.  Finally, the claim was to be readjudicated.  

The Veteran received correspondence in February 2014 in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) that explained what the evidence must show for the grant of service connection on a secondary basis.  Moreover, updated VA treatment records have been associated with the claims file.  Although records were requested from May 2012 to the present, the RO noted that search results indicated there were no treatment records until June 2012 at VA facilities.  Next, VA examinations and opinions were obtained regarding the Veteran's sinusitis, sleep disorder, and gastritis.  Addendum opinions were also obtained regarding the Veteran's claimed gastritis, which was diagnosed as gastroesophageal reflux disease (GERD).  The remaining issues on appeal - service connection for a sleep disorder (to include sleep apnea) and service connection for gastritis (to include as secondary to service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia) - were readjudicated in a January 2015 Supplemental Statement of the Case (SSOC).  Therefore, while the issue of service connection for a gastrointestinal disorder is being remanded, with regard to the issue of service connection for a sleep disorder, to include sleep apnea, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appeared at a video hearing with the undersigned in November 2012.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System, which include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.

The issue of entitlement to service connection for gastritis, to include as secondary to service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep disorder, to include sleep apnea, is not causally or etiologically related to service.  

CONCLUSION OF LAW

The criteria for service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a sleep disorder due to active service, to include sleep apnea.  He asserts that he has had sleeping problems and fatigue since service and that he was told by bunkmates in the Navy that he was a particularly loud snorer.  He testified that he received sleep medicine during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records are absent any complaints or symptoms of sleep impairment.  Indeed, on the Report of Medical History for separation purposes, the Veteran specifically denied frequent trouble sleeping.

After separation, VA mental health examinations from the 1990's show the Veteran complained of difficulty sleeping.  VA psychiatric treatment from 1999 also describes the Veteran as having insomnia and no energy.  He was provided trazodone for sleep impairment. 
Next, a sleep study was performed at Southern Surgical Hospital in June 2007.  Although the Veteran reported heavy snoring, restless sleep, daytime drowsiness, fatigue, and loss of energy, the examiner indicated the Veteran had a normal Epworth Sleepiness Score.  

April and November 2008 VA mental health examinations reflect the Veteran's report of fatigue and poor sleep.  Trazodone continued to be prescribed.   

In December 2008, Northshore Regional Medical Center conducted another sleep study, and sleep apnea syndrome was diagnosed.

The Veteran was afforded a VA sleep apnea examination in April 2014.  He stated that in approximately 1986, he began experiencing snoring and apneic spells.  The Veteran reported that while he has been provided a CPAP machine, he does not use it because of the mask type.  The examiner concluded that the Veteran's sleep apnea was less likely than not related to military service.  The examiner explained there was no diagnosis of sleep apnea or symptoms of snoring documented during service.  

Most recently, January 2015 VA treatment records confirm the diagnosis of sleep apnea and show the Veteran does not use his CPAP machine.  

Therefore, a review of the record indicates that the most probative evidence does not show that the Veteran's diagnosed sleep disorder, sleep apnea, is causally or etiologically related to active service.  While the Veteran has asserted sleep apnea symptoms existed since 1986, the preponderance of the evidence is against such a finding.

Service treatment records are absent any complaints of sleep impairment.  To the contrary, the Veteran denied having any trouble sleeping at his separation examination.  Indeed, the first diagnosis of sleep apnea appears in a 2007 record, and while VA treatment records document sleep apnea symptoms, none of the records relate such symptoms to active service.  

Instead, the medical evidence of record contains a VA medical opinion in which the examiner found that the Veteran's currently diagnosed sleep apnea was not related to active service.  Again, the examiner emphasized that service treatment records did not contain any indication of sleep apnea symptoms.  

The Board acknowledges that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge, such as feeling tired.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
In this case, the evidence shows that sleep apnea symptoms are not documented in service; the first diagnosis of sleep apnea appears in 2007, as confirmed by the Veteran in his own testimony to the Board in November 2012.  VA treatment notes and a VA medical opinion do not indicate that the Veteran's current sleep disorder is due to military service.  

Therefore, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's sleep disorder.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a sleep disorder, to include sleep apnea; this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  


Duty to Notify and Assist

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a September 2007 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, service personnel records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations with medical opinions.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  As noted below, the VA examination and opinion regarding service connection for a gastrointestinal disorder has been found inadequate; the issue is remanded.  However, the examination regarding the Veteran's sleep apnea is adequate.  The examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in November 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

ORDER

Entitlement to service connection for a sleep disorder, to include sleep apnea, is denied.


REMAND

The Board remanded the issue of entitlement to service connection for gastritis (to include as secondary to service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia) in February 2014, in pertinent part, to obtain a VA examination and medical opinion regarding the etiology of the Veteran's claimed gastrointestinal condition.  The examiner was specifically asked to determine whether the Veteran's claimed gastritis was caused or aggravated by his service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia.  

The April 2014 examiner concluded that the Veteran did not have gastritis and therefore gastritis could not be secondary to acne keloidalis nuchae with associated headaches, anxiety, and dysthymia.  An addendum opinion was sought to address the relationship between any current gastrointestinal disorders and the Veteran's acne keloidalis nuchae with associated headaches, anxiety, and dysthymia.  In response, in December 2014, the examiner stated that the Veteran's current gastrointestinal disorder was less likely than not caused or aggravated by service, to include his service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia because there was no indication of any gastrointestinal conditions during active service.  The examiner also stated that "medical literature and\or text does not support [the Veteran's] gastrointestinal conditions being secondary to or aggravated by his [service-connected] disabilities."  

Therefore, the opinion regarding the etiology of the Veteran's current gastrointestinal disorder is inadequate.  The December 2014 addendum opinion provides an inadequate rationale.  As noted above, during the pendency of the Veteran's appeal, service-connection for sinusitis was granted.  The opinion does not provide an explanation in terms of distinguishing between whether the Veteran's gastrointestinal disorder is caused or aggravated by his service-connected skin condition or whether it was caused or aggravated by his service-connected sinusitis.  Indeed, the examiner's rationale is at best, cursory, and seemingly inaccurate.  Although the Veteran was not diagnosed with a gastrointestinal disorder during service, he did report stomach pain.  Moreover, a vague reference to medical literature to explain the lack of a relationship between skin, dysthymia, sinusitis, and gastrointestinal symptoms is not responsive to the Board's February 2014 directives that specifically asked whether the Veteran's gastrointestinal condition (claimed as gastritis) was caused or aggravated by his service-connected acne keloidalis nuchae with associated headaches, anxiety, and dysthymia, and to provide a detailed rationale in support of any conclusions rendered.
 
Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed gastrointestinal disorder, to include GERD, was caused or aggravated by his service-connected (a) acne keloidalis nuchae with associated headaches, anxiety, and dysthymia, OR (b) sinusitis.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


